Citation Nr: 0724312	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  05-25 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a right hand condition, 
to include as secondary to service-connected burns.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from November 1973 to 
October 1977.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a November 2004 rating 
decision by a Department of Veterans Affairs (hereinafter VA) 
Regional Office (hereinafter RO).  


FINDINGS OF FACT

1.  There is no competent evidence demonstrating that the 
veteran has a right hand disorder as a result of an in-
service burn injury or other in-service symptomatology or 
pathology. 

2.  There is no competent evidence demonstrating that the 
veteran has a right hand disorder secondary to service-
connected burns.   


CONCLUSION OF LAW

A right hand disorder was not incurred in or aggravated by 
service, and is not proximately due to or the result of 
service-connected burns.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to notify and assist

With respect to the veteran's claim on appeal, VA has met the 
notification and assistance duties under applicable statute 
and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  With regard to the 
duty to notify, prior to initial adjudication, a letter dated 
in May 2004 satisfied the duty to notify provisions.  As for 
the duty to assist, the veteran's service medical records 
have been obtained and the veteran was afforded a VA 
examination in October 2004 that includes a medical opinion 
necessary to adjudicate the veteran's appeal.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file, and the veteran himself reported in March 2006 
that he had no additional evidence to submit.  In addition, 
the record was held open following the February 2007 hearing, 
and while additional medical records have been received, none 
of the them provide information pertinent to a favorable 
resolution of the veteran's claim; namely, medical evidence 
demonstrating a current right hand disorder that is 
etiologically related to service or the service-connected 
scarring.  

While the Board has considered the contentions of the veteran 
with regard to the asserted inadequacy of the October 2004 VA 
examination, the facts of this case as will be demonstrated 
below do not suggest the need for additional examination.  38 
C.F.R. § 3.159(c)(4); compare Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003), with Charles v. Principi, 16 Vet. App. 
370 (2002).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

II. Legal Criteria/Analysis 

Service connection may be granted for disability resulting 
from personal injury or disease during active military 
service, or for aggravation of a pre-existing injury or 
disease during such service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303(a), 3.304.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims has 
held that, in order to prevail on the issue of service 
connection, there must be medical evidence of: (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Additionally, service connection is warranted for a 
disability which is aggravated by, proximately due to, or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310.  Any additional impairment of earning capacity 
resulting from a service-connected condition, regardless of 
whether the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  When service connection is thus established for a 
secondary disorder, the secondary condition is considered a 
part of the original disability.  Id.  

The service medical records reveal that the veteran sustained 
burns to his face, back, arms, and hands in March 1977 after 
an accidental explosion of a five inch gun mount.  He was 
transported to Bethesda Naval Hospital for treatment of these 
burns from March 17, 1977, to March 29, 1977.  The 
neurological examination at that time was normal, and no 
operations were performed during this hospitalization.  The 
burn wounds were treated with cream and debridement and were 
almost totally epithelialized at the time of discharge from 
this facility.  By April 1977 the wounds were fully healed, 
and the October 1977 separation examination demonstrated mild 
scarring from second degree burns to the trunk and upper 
extremities, including the right arm.  After service, a 
December 1977 VA examination noted no evidence of an 
underlying hand condition but some residual scarring of the 
right elbow. 

Based on the above evidence, an April 1978 rating decision 
granted service connection for healed scars from first and 
second degree burns of the back, right humerus, and left 
flank.  A noncompensable rating was assigned, and this rating 
has been confirmed and continued until the present time.  

In October 2004, a VA examination was conducted to determine 
whether the veteran, as he claims, has a right hand 
disability as a result of the service-connected burns.  The 
physical examination of the right hand at that time revealed 
no residual burn scars and no swelling or deformity.  There 
was no limitation of motion and normal grip and grasp.  
Dexterity and sensation were described as normal.  The 
examiner state that "[n]o pathology essentially is found in 
the right hand," and concluded that "I cannot relate any 
current hand symptomatology to [the veteran's] service-
connected burns."  

At the hearing before the Board, the veteran testified that 
he had problems with dexterity and "locking" involving his 
right hand.  He asserted that these problems were the result 
of the accidental in-service explosion.  Such assertions, 
however, cannot be used to establish a claim as a layperson 
is not qualified to render a medical opinion regarding the 
etiology of disorders and disabilities.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992) (finding that competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

The record reveals no competent evidence linking any current 
hand symptomatology to service, to include the accidental 
explosion.  In addition, there is no medical evidence linking 
a hand disorder to the service-connected burn residuals, thus 
precluding secondary service connection under 
38 C.F.R. § 3.310.  Moreover, to the extent that the October 
2004 VA examination did not demonstrate any current pathology 
in the right hand, it is noted that there must be a current 
disability in order for service connection to be granted.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As such, 
entitlement to service connection for right hand condition, 
to include as secondary to service connected burns, must be 
denied. 

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim for service 
connection for a right hand disability, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
   

ORDER

Service connection for right hand condition, to include as 
secondary to service-connected burns, is denied. 



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


